DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicant’s arguments in the Response dated May 17, 2021 directed to the Non-Final Office Action dated February 18, 2021.  Claims 1-3, 5-9, 12-14, 16-18, 21, and 24-26 are pending in the application and subject to examination as part of this office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 8, 12-14, 17, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Massing et al., US 2014/0121015 A1 (hereinafter Massing).

Regarding Claim 1 (Previously Presented):  Massing discloses a method comprising:

determining, based on the live video signal, at least one second gaming element (Massing, the hole cards 151, 152, and 153, however, are presented as virtual images via the gaming eyewear 130 so that the hole cards 151, 152, and 153 appear associated with the 
displaying an augmented reality (“AR”) representation of the at least one second gaming element in association with the at least one real-world gaming element as part of the first scene to the first user (Massing, the gaming eyewear 130 includes projectors 131 that can project one or more images onto one or more surfaces of the transparent material 140; in other embodiments, however, the transparent material 140 may be a transparent display which includes electronic elements that present graphical images [0024]), wherein the at least one real-world gaming element and the at least one second gaming element correspond to a second outcome of the game (Massing, a series of community cards are dealt that any of the players can use, in combination with their hole cards, to form the best hand possible; in other words, the player's hold cards have a first set of symbols, the community cards have a second set of symbols, and a combination of the first set of symbols and the second set of symbols form a game outcome [0022]; at the player stations 101, 102, and 103 the players can have some form of money for gambling during the wagering game, such as poker chips 111 (e.g., physical chips and/or graphical chips) which are used to represent money during the wagering game [0023]; as described in FIG. 1, the system determines a gaming relationship between the first content and the second content by detecting a first set of symbols associated with community cards 105 and then presenting virtual images of hole cards 161 with a second set of symbols, wherein a combination of the first set of symbols and the second set of symbols form a combined game element that will be used to consider a game outcome; based on the combined elements the gaming eyewear 130 can orient, animate, provide information about, or otherwise manipulate virtual images via the gaming eyewear 130 to assist the player, to display gaming outcomes, to present game features and data, or otherwise conduct the gaming session [0038]).

Regarding Claims 2 (Previously Presented) and 13 (Previously Presented):  Massing further discloses wherein the first real-world location is associated with a first table in a common gaming location (Massing, within a gaming environment (e.g., within a casino) wagering game content is typically presented on ... wagering game tables [0004] and [Fig. 1A]).

Regarding Claims 3 (Original) and 14 (Original):  Massing further discloses wherein the common gaming location is a casino (Massing, within a gaming environment (e.g., within a casino) wagering game content is typically presented on ... wagering game tables [0004] and [Fig. 1A]).

Regarding Claims 8 (Previously Presented) and 17 (Previously Presented):  Massing further discloses:
determining a second user that is separate from the plurality of real-world elements, wherein the second user is at a second real-world location (Massing, the second and third players assigned to the player stations 102 and 103 can also have gaming eyewear to view the faces of their individual hole cards 152 and 153 [0026]); and
displaying a second scene of the game to the second user associated with a field of view of the second user so that the second scene comprises an AR representation of the first user and an AR representation of the at least one real-world gaming element (Massing, the gaming eyewear 130 can further includes a viewing pane 139 with a transparent material 140 configured to be positioned in front of the eyes; the transparent material 140 may include transparent glass or plastic; in some embodiments, the gaming eyewear 130 includes projectors 131 that can project one or more images onto one or more surfaces of the transparent material 140; in other embodiments, however, the transparent material 140 may be a transparent display which includes electronic elements that present graphical images [0024]).

Regarding Claim 12 (Currently Amended):  Massing discloses an augmented reality system comprising: 
a memory (Massing, a system comprising: at least one processor; and at least one memory device configured to store instructions which, when executed by the at least one processor, cause the system to, detect a unique characteristic of an object visible via gaming eyewear [Claim 13]); and
a processing device coupled to the memory (Massing, a system comprising: at least one processor; and at least one memory device configured to store instructions which, when executed by the at least one processor, cause the system to, detect a unique characteristic of an object visible via gaming eyewear [Claim 13]), the processing device configured to:
generate a live video signal of a first scene associated with a field of view of a first user (Massing, the gaming eyewear 130 can further includes a viewing pane 139 with a transparent material 140 configured to be positioned in front of the eyes; the transparent material 140 may include transparent glass or plastic; in some embodiments, the gaming eyewear 130 includes projectors 131 that can project one or more images onto one or more surfaces of the transparent material 140; in other embodiments, however, the transparent material 140 may be a transparent display which includes electronic elements that present graphical images [0024]), wherein the first scene comprises a plurality of real-world elements including at least one real-world gaming element associated with a game being played by the first user at a first real-world location, wherein the at least one real-world gaming element corresponds to a first game outcome (Massing, in the example of FIG. 1B, to help illustrate various examples of presenting content via the gaming eyewear 130, the community cards 105 are not depicted as virtual images via the gaming eyewear 130, but instead are depicted as objects visible via the gaming eyewear 130, such as physical, or real-world, cards that 
determine, based on the live video signal, at least one second gaming element (Massing, the hole cards 151, 152, and 153, however, are presented as virtual images via the gaming eyewear 130 so that the hole cards 151, 152, and 153 appear associated with the player stations 101, 102, and 103 when viewed via the gaming eyewear 130; at the player stations 101, 102, and 103 the players can have some form of money for gambling during the wagering game, such as poker chips 111 (e.g., physical chips and/or graphical chips) which are used to represent money during the wagering game [0023] and [Fig. 1A]-[Fig. 1B]); and 
display an augmented reality (“AR”) representation of the at least one second gaming element in association with the at least one real world gaming element as part of the first scene to the first user (Massing, the gaming eyewear 130 includes projectors 131 that can project one or more images onto one or more surfaces of the transparent material 140; in other embodiments, however, the transparent material 140 may be a transparent display which includes electronic elements that present graphical images [0024]), wherein the at least one real-world gaming element and the at least one second gaming element correspond to a second outcome of the game (Massing, a series of 

Regarding Claims 24 (New):  Massing further discloses wherein the second outcome of the game comprises a final outcome of the game (Massing, a series of community cards are dealt that any of the players can use, in combination with their hole cards, to form the best hand possible; in other words, the player's hold cards have a first set of symbols, the community cards have a second set of symbols, and a combination of the first set of symbols and the second set of symbols form a game outcome [0022]; at the player stations 101, 102, and 103 the players can have some form of money for gambling during the wagering game, such as poker chips 111 (e.g., physical chips and/or graphical chips) which are used to represent money during the wagering game [0023]; as described in FIG. 1, the system determines a gaming 

Regarding Claim 25 (New):  Massing further discloses wherein the at least one real-world gaming element corresponds to a first game final outcome (Massing, in the example of FIG. 1B, to help illustrate various examples of presenting content via the gaming eyewear 130, the community cards 105 are not depicted as virtual images via the gaming eyewear 130, but instead are depicted as objects visible via the gaming eyewear 130, such as physical, or real-world, cards that have been physically dealt to the area 104 or which have been presented as graphical cards at a display at the area 104; the community cards 105 are visible via the gaming eyewear 130; furthermore, other objects can be viewed and/or presented via the gaming eyewear 130; for example, at the player stations 101, 102, and 103 the players can have some form of money for gambling during the wagering game, such as poker chips 111 (e.g., physical chips and/or graphical chips) which are used to represent money during the wagering game; the hole cards 151, 152, and 153, however, are presented as virtual images via the gaming eyewear 130 so that the hole cards 151, 152, and 153 appear associated with the player stations 101, 102, and 103 when viewed via the gaming eyewear 130 [0023] and [Fig. 1A]-[Fig. 1B]).

Claim 26 (New):  Massing further discloses wherein, based on the live video signal, the at least one second gaming element is determined in real time (Massing, the message 911 indicates information about the wagering game machine 960, such as information that advertises specific time-based features of the wagering game machine 960 [0063]; in FIG. 2, the flow 200 begins at processing block 202, where a wagering game system ("system") detects initiation of a wagering game, wherein the wagering game includes presentation of first content; for example, the system detects an initiation of a card game, a wagering game played via a wagering game machine, a group wagering game, or any other type of game that includes wagering; the wagering game includes playing elements, objects, etc. that are presented as part of game play [0036] and [Fig. 2]-[Fig. 3]; the flow 200 continues at processing block 204, where the system determines second content to present, via gaming eyewear, for the wagering game; during the wagering game, the system selects the appropriate gaming content to present at any given time [0037]; the flow 200 continues at processing block 206, where the system determines a relationship between the first content and the second content; for example, in some embodiments, the system determines that the first content and second content are related to each other according to type, game rules, game mechanics, behaviors, physics, spatiality, etc.; in some embodiments, the system can provide first and second content and/or present the first content and second content, in a manner that appears related to the second content based on the relationship between the first content and the second content; in some embodiments, the system calculates a field of view from a perspective of the gaming eyewear, determines that the second content is visible via the field of view, then positions a virtual image of the first content, within the field of view (e.g., on a portion of transparent material on the gaming eyewear), in a manner that is oriented and/or located relative to an orientation or location of the second content visible within the field of view; in some embodiments, the system detects a unique characteristic of the first content visible via the gaming eyewear and uses the unique characteristic as a reference point for the presentation of the second content (i.e., uses the unique characteristics .

Claims 9 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baronoff, US 2012/0122570 A1 (hereinafter Baronoff).

Regarding Claim 9 (Currently Amended):  Baronoff discloses a method comprising:
generating a live video signal of a first scene associated with a field of view of a first user (Baronoff, over time, the processor may dynamically modify animation elements to be associated with geographic coordinates, which geographic coordinates are associated with animation elements, and whether a user device receives data from the processor for displaying an animation element at a geographic location corresponding to particular geographic coordinates [0015]; when a user views this area through the smart device, the user may expect to see the AR item instantly, just as the user expects to see the real camera image instantly [0076]), wherein the first scene comprises at least one gaming element associated with a game being played by the first user at a first location, wherein the at least one gaming element corresponds to a first game outcome (Baronoff, the animation elements may be provided by the processor as part of an interactive game in which players operating the user devices obtain at least one of points, ranking, and game currency during navigation of an augmented reality in which the animation elements are displayed in the display devices of the user devices [0015]);
determining the first user is leaving the first location (Baronoff, the providing is on a smart device including a display, a processor, a memory, a network I/O device, an optical input device, and a plurality of sensor devices for sensing at least one of position, altitude, angle, distance, movement, sound, and time; the providing includes augmenting a display of a sensed image based on the at least one of the sensed position, altitude, angle, distance, movement, sound, and time [0038]); and 
displaying an augmented reality (“AR”) representation of a game interface to the first user associated with the game in a second field of view of the first user in a second location, wherein the second location is remote from the first location (Baronoff, the animation elements may be provided by the processor as part of an interactive game in which players operating the user devices obtain at least one of points, ranking, and game currency during navigation of an 
wherein the first field of view is different from the second field of view (Baronoff, game play may be geographically dispersed, such that example clues may be revealed when a user performs some task (e.g., standing in a specific location and/or doing some task) at Times Square in New York, while some other user performs some task at the Tower of London in the United Kingdom; any number of other locations may be included, and the experience may select locations [0117]).

Regarding Claim 18 (Previously Presented):  Baronoff discloses an augmented reality system comprising: 
a memory (Baronoff, the providing is on a smart device including ... a memory [0038]); and
a processing device coupled to the memory (Baronoff, the providing is on a smart device including ... a processor [0038]), the processing device configured to:
generate a live video signal of a first scene associated with a field of view of a user (Baronoff, over time, the processor may dynamically modify animation elements to be associated with geographic coordinates, which geographic coordinates are associated with animation elements, and whether a user device receives data from the processor for displaying an animation element at a geographic location corresponding to particular geographic coordinates [0015]; when a user views this area through the smart device, the user may expect to see the AR item instantly, just as the user expects to see the real camera image instantly [0076]), wherein the first scene comprises a plurality of real-world elements including at least one gaming element associated with a game being played by the first user at a first real-world location, wherein the at least one gaming element corresponds to a first game outcome (Baronoff, the animation elements may be provided by the processor as part of an interactive 
determine the user is leaving the first location (Baronoff, the providing is on a smart device including a display, a processor, a memory, a network I/O device, an optical input device, and a plurality of sensor devices for sensing at least one of position, altitude, angle, distance, movement, sound, and time; the providing includes augmenting a display of a sensed image based on the at least one of the sensed position, altitude, angle, distance, movement, sound, and time [0038]); and
display an augmented reality (“AR”) representation of a game interface to the user associated with the game in a second field of view of the user in a second location, wherein the second location is different from the first location (Baronoff, the animation elements may be provided by the processor as part of an interactive game in which players operating the user devices obtain at least one of points, ranking, and game currency during navigation of an augmented reality in which the animation elements are displayed in the display devices of the user devices [0015]); and 
wherein the first field of view is different from the second field of view (Baronoff, game play may be geographically dispersed, such that example clues may be revealed when a user performs some task (e.g., standing in a specific location and/or doing some task) at Times Square in New York, while some other user performs some task at the Tower of London in the United Kingdom; any number of other locations may be included, and the experience may select locations [0117]).

Claims 5, 7, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Massing in view of Spivack, US 2010/0306825 A1 (hereinafter Spivack).

Claims 5 (Previously Presented) and 16 (Previously Presented):  Massing discloses the invention as recited above.  Massing fails to explicitly disclose displaying a spectator avatar to the first user so that the spectator avatar is a non-real-world element of the first scene.
Spivack teaches displaying a spectator avatar to the first user so that the spectator avatar is a non-real-world element of the first scene (Spivack, the virtual sports simulator 308 may provide additional simulated objects in the virtual sports game including but not limited to, ... virtual audiences [0107]).
Shrewd operators consequently strive to employ the most entertaining and exciting machines, features, and enhancements available because such machines attract frequent play and hence increase profitability to the operator (Massing [0003]).  Massing discloses a wagering game system in which gaming eyewear presents wagering game content while objects are viewable via the gaming eyewear a view of a physical, real-world environment while simultaneously presenting, via the gaming eyewear, a view of computer-generated content ("virtual content"), such as video, graphics, information about the environment and its objects, etc. (Massing [0021]).  
Spivack teaches systems and methods for facilitating user interaction with a simulated object that is associated with a physical location in the real world environment (Spivack [Abstract]).  In one embodiment, virtual audiences may be provided by a simulator (Spivack [0107]).  Big games, often draw big crowds and increase the level of excitement.  
It would have been obvious to one of ordinary skill in the art at the effective filing date to combine the wagering game system in which gaming eyewear presents wagering game content as disclosed by Massing with the inclusion of a virtual audience as taught by Spivack in order to increase the excitement of a wagering game.  

Claim 7 (Previously Presented) and 21 (Previously Presented):  Spivack further teaches wherein the spectator avatar is a virtual spectator that is not associated with a real-world spectator (Spivack, the virtual sports simulator 308 may provide additional simulated objects in the virtual sports game including but not limited to, ... virtual audiences [0107]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Massing in view of Burba et al., US 2017/0011554 A1 (hereinafter Burba).

Regarding Claim 5 (Previously Presented):  Massing discloses the invention as recited above.  Massing fails to explicitly disclose displaying a spectator avatar to the first user so that the spectator avatar is a non-real-world element of the first scene.
Burba teaches displaying a spectator avatar to the first user so that the spectator avatar is a non-real-world element of the first scene (Burba, displaying spectators with visible avatars (e.g., players can see spectators) [0055]).
Shrewd operators consequently strive to employ the most entertaining and exciting machines, features, and enhancements available because such machines attract frequent play and hence increase profitability to the operator (Massing [0003]).  Massing discloses a wagering game system in which gaming eyewear presents wagering game content while objects are viewable via the gaming eyewear a view of a physical, real-world environment while simultaneously presenting, via the gaming eyewear, a view of computer-generated content ("virtual content"), such as video, graphics, information about the environment and its objects, etc. (Massing [0021]).  
If asked to name the top sporting events (by viewership) of 2014, most people might correctly guess the Super Bowl, NBA Finals, and MLB World Series (Burba [0003]).  But how about the 2014 League of Legends championship (Burba [0003])?  At 27 million viewers, 
The video game streaming site Twitch has grown to an audience of 51 million worldwide, delivering more than 26 billion minutes of content per month—making it bigger than 70% of American television networks (Burba [0004]).  Put simply, the next big thing in event broadcasting has arrived (Burba [0004]).
The dream of popularizing video game spectatorship has existed for decades (e.g., the 1990 Nintendo World Championships), but it is only recently that conditions within the video game industry and broadcast technology have aligned in the manner required for the success of companies like Twitch (Burba [0005]).
While video games have been a big contributor to the evolution of entertainment over the past two decades, the next step in entertainment evolution is in sight:  virtual and augmented reality (Burba [0006]).  On this new frontier, spectatorship will be just as important—but its implementation will bring both new challenges and new opportunities (Burba [0006]).  Thus, there exists a need in the virtual reality field to create new and useful systems and methods for systems and methods for dynamic spectating (Burba [0006]).  Burba teaches a system for dynamic spectating includes a first virtual environment display that displays a first perspective of a virtual environment to a spectator; a status overlay that displays information about an event occurring within the virtual environment; and a virtual camera manager that controls the position and orientation of the first perspective within the virtual environment (Burba [Abstract]).  
It would have been obvious to one of ordinary skill in the art at the effective filing date to combine the wagering game system in which gaming eyewear presents wagering game content as disclosed by Massing with the inclusion of a system for dynamic spectating as taught by Burba in order to increase the excitement of a wagering game.  

Claim 6 (Previously Presented):  Burba further teaches wherein the spectator avatar is an AR representation of a first spectator at a real-world location that is different from the first real-world location (Burba, displaying spectators with visible avatars (e.g., players can see spectators) [0055]).

Response to Arguments
Regarding claims 1 and 12, applicant's arguments filed May 17, 2021 have been fully considered but they are not persuasive. 
Applicant argues: 
(Emphasis Added). Applicant respectfully submits that the cited portions of Massing fail to disclose or suggest several recitations of Claim 1. For example, regarding the above-highlighted recitations, the Office Action appears to cite Paragraphs [0023, 0024] and Figs. 1A and IB as disclosing that community cards 105 are not depicted as virtual images but instead are depicted as objects that are visible via the gaming eyewear 130 and community cards 105 are visible via the gaming eyewear 130. Applicant notes that this description is wholly silent regarding the recitation that “at least one real-world gaming element corresponds to a first game outcome.” For example, while the combined game element might be interpreted to be used to consider a game outcome, the cited portions do not disclose or suggest that at least one real-world gaming element corresponds to a first game outcome. In fact, the cited portions do not appear to disclose or suggest a first game outcome that is distinct from the game outcome cited by the Office Action.  (Response [p. 7])
The examiner disagrees.
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  When looking to applicant’s specification, [0159] appears to illustrate the embodiment at issue in claims 1 and 12 and states:  
Similar to the embodiment of FIGS. 16A-16B above, FIG. 23 illustrates a method 2300 of operating an AR viewer 200 or other device, including generating a live video signal of a scene associated with a field of view of a user, wherein the scene comprises at least one first gaming element associated with a wagering game, wherein the at least one first gaming element correspond to a first outcome of the wagering game (block 2302). The method 2300 further includes determining, based on the live video signal, at least one second gaming element in real time (block 2304). The method 2300 further includes displaying the at least one second gaming element to the user in association with the at least one first gaming element as part of the scene so that the second gaming element is displayed as part of the wagering game, wherein the at least one first gaming element and the at least one second gaming element correspond to a second outcome of the wagering game (block 2306).
The language in the claims does not clarify what applicant means by “wherein the at least one real-world gaming element corresponds to a first game outcome” and “wherein the at 
Massing discloses a wagering game system in which gaming eyewear presents wagering game content while objects are viewable via the gaming eyewear a view of a physical, real-world environment while simultaneously presenting, via the gaming eyewear, a view of computer-generated content ("virtual content"), such as video, graphics, information about the environment and its objects, etc. (Massing [0021]).  In one embodiment, Massing discloses a gaming table that has several player-related areas, such as player stations which are assigned to players that participate in a wagering game, such as a card game (e.g., poker, blackjack, etc.) (Massing [0022]).  The system of Massing is configured to present primary gaming content (e.g., hole cards for first, second, and third players, community cards, poker chips, a shape around the poker chips, a dollar amount, and indicators for the second and third players) via the gaming eyewear 330 (Massing [0042]).  
One of ordinary skill in the art is familiar with both poker and blackjack.  In poker, broadly speaking, several players are dealt a hand and they try to combine their hand with the community hand to create the best hand in order to win the round.  The game proceeds through four rounds of betting:  the pre-flop, the flop, the turn, and the river.  At the end of the round is a showdown.  Massing explains that “the player's hold cards have a first set of symbols, the 
While Massing also discloses that the card game may be blackjack, Massing does not describe the embodiment with respect to Blackjack.  Blackjack deals cards to a dealer and to a player.  The party (dealer or player) with the highest hand closest to 21 wins.  In Blackjack, both the dealer and the player are dealt cards.  The player sees his hand and, at the end of play, he also sees the complete dealer hand.  When compared to the slot game in the present specification, the player’s hand and the dealer’s hand can be considered a “first game outcome” while the win or loss (i.e., the gain or loss of poker chips) of the player or dealer can be considered the “second outcome of the game”.  
Of course, Massing also discloses a wagering game system that can present, via gaming eyewear, modifications to game elements of a primary wagering game or additional 
By leaving the language in the claims vague (i.e., real-world gaming element, second gaming element, correspond, outcome), the examiner is able to apply many different interpretations to the claim language.  The examiner maintains the present rejections of independent claims 1 and 12.  

Applicant’s arguments with respect to claims 9 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WERNER G GARNER/            Primary Examiner, Art Unit 3715